Case: 6:12-cv-00091-GFVT-HAI Doc #: 470 Filed: 05/15/20 Page: 1 of 3 - Page ID#:
                                   12036



                                UNITED STATES DISTRICT COURT
                                EASTERN DISTRICT OF KENTUCKY
                                     SOUTHERN DIVISION
                                           LONDON


NEW LONDON TOBACCO MARKET, INC.                       )
and FIVEMILE ENERGY, LLC,                             )
                                                      )
                                Plaintiffs,           )
                                                      )       Docket No. 6:12-cv-0091-GFVT
       v.                                             )
                                                      )
KENTUCKY FUEL CORPORATION and                         )
JAMES C. JUSTICE COMPANIES, INC.                      )
                                                      )
                               Defendants.            )


                   PLAINTIFFS’ RESPONSE TO DEFENDANTS’ MOTION TO
                           ALTER OR AMEND OR RECONSIDER


       In its Memorandum Opinion & Order entered on April 24, 2020 [D.E. 466], the Court did

not just enter a judgment that the Plaintiffs were entitled to recovery $10,000 as a Rule 11 sanction.

Rather, the Court affirmatively ordered the Defendants to pay that amount within thirty days. The

court further admonished them not to continue their pattern of making frivolous arguments. The

Court’s language could not have been clearer:

       Defendants SHALL PAY Plaintiffs the $10,000.00 owed as sanctions within thirty
       (30) days of the entry of this Order, and are hereby ADMONISHED not to present
       misleading and frivolous arguments to the Court in the future.

       Having been sanctioned for an ill-grounded Rule 59 motion, the Defendants now
compound their strategy by asking the Court to alter or amend that clear command by allowing
them to pay the sanctions into Court, rather than to pay the Plaintiffs as they were ordered to do.
D.E. 469. Thus, by asking the Court for relief not granted by the Court previously, the Defendants’
“Motion to Pay Funds into Court” is nothing but another Rule 59 motion to alter or amend or for
relief under Rule 60. It is at least the sixth such motion. See D.E. 449 at 1. Their attempt to couch
Case: 6:12-cv-00091-GFVT-HAI Doc #: 470 Filed: 05/15/20 Page: 2 of 3 - Page ID#:
                                   12037



the motion as a Rule 62 motion does not change the fact that the substance of the present motion
asks the Court to alter and amend its prior Memorandum Opinion & Order.

       This Motion is no more valid than its five predecessors. Without a trace of irony, after

having been sanctioned for their last Rule 59 motion, the Defendants do not even attempt to

show that the Court’s “SHALL PAY” command in its Memorandum Opinion & Order is a

“clear error of law,” that there has been newly discovered evidence, an intervening change in

controlling law, that there is a need “to prevent manifest injustice” or that there are other proper

grounds for changing the Court’s prior Memorandum Opinion & Order. See D.E. 466 at 3.

       If the Court thought that it had lopped off the last head of the mythical Hydra with its

strong admonition and sanctions in its Memorandum Opinion & Order (D.E. 466 at 3), this latest

motion shows that these Defendants have not been deterred. The Plaintiffs will not add to the

Court’s docket or trigger more briefing with another motion for sanctions, no matter how well

deserved. The Plaintiffs will confine their comments in this regard to the observation that the

Court has the inherent power, sua sponte, to award the Plaintiffs attorneys’ fees or to enter

further orders for having to deal with this latest abuse. See Chambers v. NASCO, Inc., 501 U.S.

32, 43-46 (1991). The Court also has the power under Rule 11(c)(3) to order the Defendants or

their counsel to show cause why this latest Defendants’ motion does not violate Rule 11(b). The

Plaintiffs will eschew any argument on the point here and defer totally to the Court’s discretion.

       For these reasons, the Defendants’ Motion to Pay Funds into Court should be denied.




                                                  2
Case: 6:12-cv-00091-GFVT-HAI Doc #: 470 Filed: 05/15/20 Page: 3 of 3 - Page ID#:
                                   12038




 /s/ Scott M. Webster                                    /s/ John A. Lucas
 Scott M. Webster                                        *John A. Lucas (011198)
 TOOMS, DUNAWAY & WEBSTER                                HOWARD & HOWARD, P.C.
 1306 West Fifth Street, Suite 200                       4820 Old Kingston Pike
 P.O. Box 905                                            Knoxville, Tennessee 37919
 London, Kentucky 40743-0905                             865.588.4091 (telephone)
 606.864.4145 (telephone)                                865-588-4206 (fasimile)
 606.878.5547 (facsimile)                                jlucas@howardhowardlaw.com
 swebster@toomsdunaway.com                               *admitted pro hac vice
 Counsel for New London Tobacco Market, Inc.             Counsel for New London Tobacco
 and Fivemile Energy, LLC                                Market, Inc. and Fivemile Energy, LLC




                                     CERTIFICATE OF SERVICE

               I hereby certify that a true copy of the foregoing has been served electronically.

Notice of this filing will be sent by operation of the Court’s electronic filing system to all parties

indicated on the electronic filing receipt on this 15th day of May 2020.

                                                               /s/ John A. Lucas




                                                  3
